Title: Thomas Jefferson to Joseph Milligan, 11 August 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir Monticello Aug. 11. 15.
            Your letter of July 31. came to hand the day before yesterday only. one of the boxes of books arrived ten days ago. the other is not yet come. the bill in your last letter is of 50½.D. another which came in your letter of May 6. from Fredericksbg was of 41½.D. there have been a few other books furnished of which I have never had a bill, nor know their amount. they were I believe but few; and as I shall set out for Bedford in a few days and shall be absent some weeks, I think it best to send you a draught on Richmond for 92.D. the amount of the two bills above mentioned, and leave the rest to enter into our next account. with the books I requested you to procure for me and not yet forwarded I must ask you to send me Pike’s arithmetic, Moore’s Greek grammar translated by Ewen, Schrevelius’s Lexicon a the latest & best edition, and the 8vo abridgment of Ainsworth’s dictionary. this last to be bound in two separate volumes, to wit, the Latin & English part in 1. vol. & the English & Latin & other parts in a 2d vol. the books formerly desired and not yet sent, were I believe Garnet’s requisite tables, his Nautical Almanac for 1815. and 1816. if published, D & the Delphin edition of Virgil  with the notes translated lately printed in Philadelphia. other parts of your letter of July 31. shall be attended to at more leisure. in the mean time let the acts of assembly remain unbound. Accept assurances of my esteem & respect.
            Th: Jefferson
          
          
            P.S. since writing the above I have examined my acts of assembly and am satisfied they cannot be digested without your sending back those you have, after which I can return them for binding.
          
          
            the 2d box is recieved since writing this letter Aesop Gr. Lat. 8vo not come.
          
        